Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 7 are allowed. Claims 1-3 and 7 are currently amended. Claim 4 is original. Claims 5-6 and 8-10 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and remarks submitted on 02/08/2022 have been fully considered. The amendments submitted by applicant for claims 1 and 3 has overcome the objections stated in non-final rejection.
Prior art Seki (US5072084), Sato (US4132876), KR1 (KR20160004144U; Translation attached), Cho (KR20100043330A; translation attached), Ono (US10128071) and Cromer (DE2635573A; Translation attached) have been found to be the closest prior art.
None of the prior art teaches, taken singly or in combination, a first screw coupling part is formed in the puffer cylinder and a second screw coupling part is formed in the chamber guide at a position corresponding to the first screw coupling part of the puffer cylinder, and the first and second screw coupling parts are coupled to each other.
Regarding claim 1, Seki teaches a movable part (i.e. movable part 21) (fig.3) of a circuit breaker (abstract, gas circuit breaker) for a gas-insulated switchgear (abstract, gas circuit breaker), the movable part comprising: a puffer cylinder (i.e. cylinder 38 along with puffer cylinder 31) (figs.3, 7 & 8) provided at a front end (i.e. expanded end portion 50) (fig.3) thereof 
Seki does not teach wherein a first screw coupling part is formed in the puffer cylinder and a second screw coupling part is formed in the chamber guide at a position corresponding to the first screw coupling part of the puffer cylinder, and the first and second screw coupling parts are coupled to each other.

Ono teaches in a similar field of gas circuit breaker that a puffer cylinder surface has an unevenness structure (e.g. Chain line portion 15 on inner wall of puffer cylinder 6) (fig.1). Ono does not teach a first screw coupling part is formed in the puffer cylinder and a second screw coupling part is formed in the chamber guide at a position corresponding to the first screw coupling part of the puffer cylinder, and the first and second screw coupling parts are coupled to each other.
Cromer teaches in a similar field of endeavor of gas blast power circuit breaker, a first screw coupling part is formed in a puffer cylinder (i.e. cylinder 22) (fig.3). 
However, none of the prior art, taken singly or in combination, teaches a first screw coupling part is formed in the puffer cylinder and a second screw coupling part is formed in the chamber guide at a position corresponding to the first screw coupling part of the puffer cylinder, and the first and second screw coupling parts are coupled to each other.
Dependent claims 2, 3, 4 and 7 are allowed for the same reasons as stated above.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Scott Bauer/Primary Examiner, Art Unit 2839